DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu ( US 20190101758, cited from IDS ) in view of Varekamp ( US 20100194856) .

Regarding claim 1, Zhu teaches a system for upsampling low temporal resolution depth maps to provide depth maps at low computational cost, comprising: 
one or more processors (105 in Fig. 1); and 
one or more hardware storage devices (125 in Fig. 1) having stored computer-executable instructions that are operable, when executed by the one or more processors, to cause the system to: 
obtain a stereo pair of images of a scene captured at a first timepoint (1620 in Fig.16); 
generate a first depth map of the scene for the first timepoint by performing stereo matching on the stereo pair of images (1650 in Fig. 16); 
obtain a subsequent stereo pair of images captured at a subsequent timepoint to the first timepoint ([0125], real-time eye tracking).

Zhu does not expressly teach 

However, Varekamp teaches 
generate a subsequent depth map that corresponds to the subsequent timepoint ([0039], automate propagation of depth values to non-key-frames; [0040], propagating depth values from a key-frame to further images in an image sequence) by applying an edge-preserving filter ([0039], uses bilateral filtering) using the first depth map without performing stereo matching on the subsequent stereo pair of images, thereby reducing computational cost associated with generating the subsequent depth map.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to propagate the depth map generated by Zhu to subsequent image frames  with the bilateral filter taught by Varekamp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of claimed invention would have recognized that the results of the combination were predictable.

Regarding claim 2, Zhu in view of Varekamp teaches the system of claim 1, further comprising: a stereo pair of cameras (Zhu, 505 in Fig. 5), wherein the stereo pair of cameras captures the stereo pair of images and the subsequent stereo pair of images.

Regarding claim 3, Zhu in view of Varekamp teaches the system of claim 1, wherein the edge-preserving filter is a joint bilateral filter (Varekamp, [0039], bilateral filter).

Regarding claim 4, Zhu in view of Varekamp teaches the system of claim 1, wherein the edge-preserving filter utilizes the first depth map (Zhu, 1650 in Fig. 16), at least some data of at least one image of the stereo pair of images (Zhu, 1620 in Fig. 16), and at least some data of at least one image of the subsequent stereo pair of images to generate the subsequent depth map (Varekamp, [0043], forward propagation).

Regarding claim 5, Zhu in view of Varekamp teaches the system of claim 4, wherein the edge-preserving filter further utilizes at least some data of at least one of an additional stereo pair of images or an additional depth map to generate the subsequent depth map, wherein the additional stereo pair of images and the additional depth map are associated with a timepoint subsequent to the subsequent timepoint (repeating the steps in claims 1-4 at a later time).

Regarding claim 6, Zhu in view of Varekamp teaches the system of claim 4, wherein the edge-preserving filter further utilizes at least some data of at least one of an additional stereo pair of images or an additional depth map to generate the subsequent depth map, wherein the additional stereo pair of images and the additional depth map are associated with a timepoint prior to the first timepoint (repeating the steps in claims 1-4 at a earlier time).

Regarding claim 7, Zhu in view of Varekamp teaches the system of claim 1, wherein the computer-executable instructions are further operable, when executed by the one or more processors, to cause the system to: successively obtain a plurality of additional stereo pairs of images at a first frequency(Varekamp,[0015],The first and the second image represent images from an image sequence with a similar, yet different, timestamp) ; and successively generate a first plurality of additional depth 

Regarding claim 8, Zhu in view of Varekamp teaches the system of claim 7, wherein the computer-executable instructions are further operable, when executed by the one or more processors, to cause the system to: successively generate a second plurality of additional depth maps at the first frequency by applying an edge-preserving filter using the additional depth maps of the first plurality of additional depth maps (repeating the steps in claims 1-4 for images sequences after the second image).

Regarding claim 9, Zhu in view of Varekamp teaches the system of claim 7.
 Zhu in view of Varekamp does not expressly teach wherein the first frequency is within a range of 45 to 90 Hz and the second frequency is within a range of 15 to 30 Hz.
However, those specific frequency ranges does not limit the scope of the claim because those are nonfunctional descriptive material, since they do not change the method steps of claimed invention, as stipulated in page 8, Ex parte JAMES PRESCOTT CURRY
Common situations involving nonfunctional descriptive material are:
	- a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,
- a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or
- a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.


Claims 14-19 recites the system for the method of claims 1-9. Since Zhu also teaches a system (Fig. 1), claims 14-19 are also rejected.
Claim 20 recites the medium for the method of claim 1. Since Zhu also teaches a medium (125 in Fig. 1), claim 20 is also rejected

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Varekamp, further in view of Pitts (US 20170134639).

Regarding claim 10, Zhu in view of Varekamp teaches the system of claim 9.
 Zhu in view of Varekamp does not expressly teach wherein the second frequency is dynamically updated based on a change in a position of the system relative to the scene.
However, Pitts teaches the second frequency is dynamically updated (Figure 9; [0175] user or operator may eliminate, de-select and/or delete existing key frames) based on a change in a position of the system relative to the scene ([0176], in connection with or based on one or more subject(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhu in view of Varekamp and Pitts, by selecting key frames in Zhu in view of Varekamp, therefore changing sampling frequencies between key frames, according to the selecting method taught by Pitts, with motivation to “to track a particular or predetermined subject in, for example, a scene” (Pitts, [0005])



Regarding claim 12, Zhu in view of Varekamp and Pitts teaches the system of claim 10, wherein the change in the position of the system relative to the scene is based on a difference between at least two depth maps of the second plurality of additional depth maps( Varekamp, [0063], the changes between the corresponding depth-maps will also be small).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661